73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Yusuf Abdul AL-WAHHAB, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Supreme Court of Virginia;General Assembly of Virginia;  Governor of Virginia;Attorney General of the Commonwealth of Virginia;  TheCouncil on Human Rights;  Board of Education, Director;Department of Corrections, Director;  Augusta CorrectionalCenter;  L.W. Saunders, Warden, Defendants-Appellees.Yusuf Abdul AL-WAHHAB, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Supreme Court of Virginia;General Assembly of Virginia;  Governor of Virginia;Attorney General of the Commonwealth of Virginia;  TheCouncil on Human Rights;  Board of Education, Director;Department of Corrections, Director;  Augusta CorrectionalCenter;  L.W. Saunders, Warden, Defendants-Appellees.
Nos. 95-7091, 95-7160.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Yusuf Abdul Al-Wahhab, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the district court.  Al-Wahhab v. Virginia, No. CA-95-194-CV-3 (E.D. Va.  June 5, June 28 & July 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.